IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 15, 2008
                                     No. 07-30938
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

WOODY VOINCHE,

                                                  Plaintiff-Appellant,

v.

GLEN FINE, Office of Inspector General, US Department of Justice; JOHN
CONYERS, Committee on the Judiciary, House of Representatives; JAMES
SENSENBRENNER, Committee on the Judiciary, House of Representatives,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:07-CV-528


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Woody Voinche of Marksville, Louisiana, sued Inspector General
Glen Fine and Congressmen John Conyers and James Sensenbrenner,
complaining of a “20 year conspiracy to wiretap his telephones, the use of
electronic tracking devices on his vehicle and other electronic surveillance, and
release of a toxic substance in his home.” Specifically, Voinche alleged violations



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30938

of “the Freedom of Information Act, the Privacy Act, . . ., the Patriot Act, the
Omnibus Crime Control and Safe Streets Act, . . . the Constitution of the United
States of America, Misprison of a Felony, . . . and Civil Rights.” The district
court granted the defendants’ motions to dismiss, holding that the defendants
enjoyed immunity from Voinche’s lawsuit, that the Freedom of Information Act
did not create a cause of action against the Inspector General or members of
Congress, and that Voinche lacked standing to force Congressmen Conyers and
Sensenbrenner to take any action on his allegations.
      On appeal, Voinche argues that the district court erred in dismissing his
lawsuit because Inspector General Fine is “statutorily required” to investigate
his claims of government abuse and Congressmen Conyers and Sensenbrenner
are required to monitor the Inspector General’s investigation. This argument
is meritless—none of the statutes Voinche cites impose such duties on the
Inspector General or members of Congress. Moreover, the doctrines of sovereign
immunity, official immunity, and legislative immunity foreclose Voinche’s
lawsuit against the Inspector General and the Congressmen for their alleged
failure to investigate his claims. The district court’s judgment is therefore
AFFIRMED.




                                       2